 


109 HRES 478 IH: Commending Myron H. Thompson, United States District Judge for the Middle District of Alabama, for his commitment and dedication to public service, the judicial system, equal access to justice, and the community.
U.S. House of Representatives
2005-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 478 
IN THE HOUSE OF REPRESENTATIVES 
 
October 3, 2005 
Mr. Davis of Alabama (for himself and Mr. Conyers) submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Commending Myron H. Thompson, United States District Judge for the Middle District of Alabama, for his commitment and dedication to public service, the judicial system, equal access to justice, and the community. 
  
Whereas the Honorable Myron H. Thompson entered public service as an Assistant Attorney General for the State of Alabama in 1972, and was the first African American member of the professional staff of that office; 
Whereas Myron H. Thompson entered private practice in 1974 in legally underserved and rural Dothan, Alabama, and was the only African American in private practice in Houston County, Alabama; 
Whereas Myron H. Thompson served as Founding Director and Board Chairman of the Alabama Legal Services Corporation; 
Whereas in 1980, Myron H. Thompson was appointed by President Carter, and confirmed by the Senate, to serve as a United States District Judge for the Middle District of Alabama, which is seated in Montgomery, Alabama, and is considered one of the most important courts of the civil rights movement; 
Whereas Myron H. Thompson served as Chief Judge for the Middle District of Alabama from 1991 through 1998; 
Whereas Myron H. Thompson has rendered distinguished service to the Federal judiciary as a member of the Eleventh Circuit Judicial Council, between 1991 and 1998, as a member of the Board of Directors of the Federal Judges Association since 1999, and as President of the Eleventh Circuit Judges Association in 1991 and 1992; 
Whereas Myron H. Thompson has made significant contributions to the development of legal scholarship by serving as a guest lecturer at law schools around the Nation, including Yale Law School, where he lectured as a guest of the Yale Law School Dean’s Lecture Series in 2004, and by serving as a New York University Law School Scholar in Residence in 1998 and 1999; 
Whereas Myron H. Thompson has been active in the community, bar, and judiciary, and has been the recipient of numerous awards for his distinguished service, including the Mark de Wolfe Howe Award from Harvard Law School in 2005; 
Whereas Myron H. Thompson’s distinguished legal career has its roots in Tuskegee, Alabama, where he was born and attended segregated public schools, and in New Haven, Connecticut, where he received his undergraduate degree from Yale College and his law degree from Yale Law School; and  
Whereas Myron H. Thompson’s dedication to public service and to the citizens of Alabama has increased equal access to justice, contributed to the improvement of the judicial system, and advanced public confidence in the court system: Now, therefore, be it 
 
That the House of Representatives commends the Honorable Myron H. Thompson, United States District Judge for the Middle District of Alabama, for his commitment and dedication to public service, the judicial system, equal access to justice, and the community. 
 
